Exhibit 10.3

Debt Cancellation Note


Ryder Capital Corp. (Contractor) hereby agrees to forgive absolutely and in its
entirety the debt in the amount of $550,000.00 as referenced in the agreement
signed between Baoshinn Corporation (Company) and Ryder Capital Corp. dated
April 1, 2015 (enclosed as Appendix A - Debt Cancellation for Consulting
Contracts and Promissory Notes Agreement) and concurrently the corresponding
cancellation and immediate expiration of the Contractor Agreement (enclosed as
Appendix B – Contractor Agreement) in its entirety and duration, leaving no
outstanding balance owing between the Contractor and the Company.

Signed,

Rider Capital Corp.

By:/s/ Jon Fullenkamp

Position: President

Date: September 24, 2015





Page 1 of 8

Appendix A

Debt Cancellation for Consulting Contracts and Promissory Notes Agreement




The agreements entered into the effective date of April 1, 2015 between Baoshinn
Corporation (Company) and Rider Capital Corp. (Contractor) covered by this Debt
Cancellation Agreement are as follows:

 

Contractor Agreement dated April 1, 2015 for the Contractor to provide
distribution development and management services for the Company.  The
Contractor agreement fee is US $550,000.00 due on April 1, 2015.

 

Payment for Contractor Agreement was completed by the Promissory Note, dated
April 1, 2015 with a maturity date of October 1, 2015, between Company and
Contractor. Promissory Note is in the amount of US $550,000.00.

 

Should the Company notify the Contractor that it is dissatisfied with services
provided by Contractor, Contractor will have ten days to rectify and correct the
items identified by the Company.  If at the end of the ten period the Company is
still dissatisfied, the Contractor hereby agrees to forgive the debt per this
Agreement dated April 1, 2015 in the amount of $550,000, in its entirely,
between the Contractor and Company. This forgiveness is deemed final and leaves
no outstanding balance, owing between the Contractor and the Company, and vice
versa, for the entire duration of the contract.  

 

Termination of the Agreement.  The Company may agree to terminate this
Agreement, for any reason, if the Company is dissatisfied with the services
provided to by the Contractor.

 

Confidentiality.  Contractor understands that engagement by Company created a
relationship of confidence and trust between Contractor and Company with respect
to any information of a confidential or secret nature that may be learned or
developed by Contractor during the period of his engagement by Company and which
(i) relates to the business of Company or to the business of any customer or
supplier of Company, or (ii) has been created or developed by, or has otherwise
become known to Contractor and has commercial value in the business in which
Company is engaged (hereinafter called “Confidential or Proprietary
Information”). By way of illustration, but not limitation, Confidential or
Proprietary Information includes trade secrets, computer programs, data, product
and financial service plans techniques, marketing plans, strategies, forecasts,
customer lists and supplier lists. Contractor understands that all Confidential
or Proprietary Information shall be the sole property of Company and its
assigns. At all times, both during his engagement and after termination, he will
not directly or indirectly reveal, report, publish, disclose or transfer any of
such Confidential or Proprietary Information for any purpose without the prior
written consent of Company, except as may be necessary in the ordinary course of
performing his duties as an Contractor of Company.

 

Modification of Agreement.  No waiver or modification of this Agreement or of
any covenant, condition or limitation herein contained shall be valid unless in
writing and duly executed by the party to be charged therewith and no evidence
of any waiver or modification shall be offered or received in evidence of any
proceeding, arbitration or litigation between the parties hereto arising out of
or affecting this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this paragraph
may not be waived except as herein set forth.





Page 2 of 8




Entire Agreement.  This Agreement and any exhibits hereto (the provisions of
which exhibit is by this reference incorporated into and made a part of this
Agreement) contain the complete agreement concerning the engagement arrangement
between the parties and shall, as of the effective date hereof, supersede all
other agreements, communications and understandings between the parties. Neither
party has made any representations with respect to the subject matter hereof
except as are specifically set forth herein, and each of the parties hereto
acknowledges that he or it has relied on his or its own judgment in entering
into this Agreement.

 

Construction and Enforcement; Governing Law.  It is the intention and agreement
of the parties hereto that this Agreement be construed and that performance
hereunder, and all suits and special proceedings hereunder, be governed by and
pursuant to the laws of the State of Colorado, and that in any action, special
proceeding or other proceeding that may be brought arising out of, in connection
with, or by reason of this Agreement, the laws of the State of Colorado shall be
applicable and shall govern to the exclusion of the law of any other forum,
without regard to the jurisdiction in which any action or special proceeding may
be instituted.

 

Notices.  All notices, demands or requests required or authorized hereunder
shall be deemed given sufficiently if in writing and sent by registered or
certified mail, return receipt requested and postage prepaid, as follows:

 

Binding Nature; Non-Assignability.  This Agreement shall inure to the benefit of
and binding upon the respective parties, their heirs, personal representatives,
successors and assigns; provided, however, that Contractor may not assign his
obligations hereunder.

 

Further Instruments.  The parties shall execute and deliver any and all such
other instruments and shall take any and all such other actions as may be
reasonably necessary to carry the intent of this Agreement into full force and
effect.

 

Severability.  If any provision of this Agreement shall be held, declared or
pronounced void, voidable, invalid, unenforceable or inoperative for any reason
by any court of competent jurisdiction, government authority or otherwise, such
holding, declaration or pronouncement shall not adversely affect any other
provision of this Agreement, which shall otherwise remain in full force and
effect and be enforced in accordance with its terms, and the effect of such
holding, declaration or pronouncement shall be limited to the territory or
jurisdiction in which made.

 

Waiver.  All rights and remedies of either party under this Agreement are
cumulative and not exclusive of any other rights and remedies provided by law.
No delay or failure on the part of either party in the exercise of any right or
remedy arising from a breach of this Agreement shall operate as a waiver of any
subsequent right or remedy arising from a subsequent breach of this Agreement.
The consent of any party where required hereunder to any act or occurrence shall
not be deemed to be a consent to any other act or occurrence.




Page 3 of 8




IN WITNESS WHEREOF, the parties have executed this Agreement with effect on the
date first above written.




COMPANY:

 

Baoshinn Corporation

 

By:s/ Sean Webster/




Date: September 24, 2015




CONTRACTOR:




Rider Capital Corp.

 

By:/s/ Jon Fullenkamp

 

 

Date September 24, 2015




Page 4 of 8

Appendix B

CONTRACTOR AGREEMENT




THIS AGREEMENT is made and entered into effective the 1st day of April 1, 2015,
between Baoshinn Corporation, (“Company”), and Rider Capital Corp.
(“Contractor”).

 

Recitals

 

A.

Contractor has unique talents, expertise and experience with respect to the
nature of Company’s business and activities as it relates to the design of and
the establishment of distribution services and business development.  

 

B.

Company has need for Contractor’s services, expertise and talent and desires to
contract and compensate Contractor to design, establish, and manage its
distribution and business development on a long-term basis.

 

C.

Company and Contractor are agreeable to this contractual arrangement on the
terms and conditions hereinafter set forth.

 

IN CONSIDERATION of the premises, the mutual promises and agreements hereinafter
set forth and other good and valuable consideration, the receipt and sufficiency
of which are mutually acknowledged, the parties agree as follows:




Agreement

 

1.

Agreement.  Company hereby contracts Contractor to serve as the expert on
distribution and business development. Contractor accepts such engagement and
agrees to perform the services specified herein on the terms and conditions
prescribed by this Agreement.

2.

Term of Agreement.  Subject to the termination provisions hereinafter set forth,
engagement pursuant to this Agreement shall be for a term of one (1) year
commencing on April 1, 2015.  The term of this Agreement shall be extended for
an additional year unless written Notice of Intention Not to Renew is given by
either party at least 20 days prior to the end of the term of the Agreement.

3.

Duties and Responsibilities.  Contractor shall perform such duties and have such
responsibilities as are commensurate with the offices set forth above and the
description and requirements of such position as described in the By-Laws of
Company, as well as such other reasonable duties as may be determined and
assigned from time to time by Co exclusively, during the term of this Agreement.

 

4.

Best Efforts and Extent of Services.  Contractor agrees that, at all times, they
will faithfully, industriously and to the best of their ability, experience and
talents, perform all of the duties and services that may be required of him
pursuant to the terms of this Agreement. Such duties and services shall be
rendered from California and such other places on a temporary basis, as Company
shall in good faith require commensurate with the interests, needs, business or
opportunities of Company. Contractor shall devote such time, attention and
energy to Company’s Business, as the nature of his engagement shall require

 

a.

Services Performed for Other Entities.  Contractor shall devote full-time
efforts to his duties, provided however that Contractor may sit on boards of, or
perform services for, entities not in competition with the Corporation or its
affiliates.  Contractor may have the right to retain compensation or fees for
services performed for such other entities while he is engaged by the
Corporation.





Page 5 of 8

5.

Remuneration.

 

a.

Monetary Compensation. As compensation for services encompassed by this
Agreement, Company shall pay $550,000.00 USD for the first of the two (2) years
on April 1, 2015 and on the anniversary date of the contract to Contractor,
unless otherwise terminated after year one.       

 

b.

Business Expenses.  Company shall reimburse Contractor for all ordinary,
reasonable and necessary pre-approved expenses incurred by contractor in
connection with the business of Company. Contractor shall maintain and submit to
Company records and written receipts in order to substantiate such expenses and
shall submit vouchers for expenses for which reimbursement is requested.

 

6.

Termination.  The engagement relationship, which is the subject of this
Agreement, is an “at will” engagement relationship.  Company may terminate this
engagement relationship for any reason with or without cause.

 

a.

Resignation.  If Contractor shall resign from engagement with Company, this
Agreement shall terminate upon the effective date of any such retirement or
resignation. Contractor shall provide Company with no less than thirty (30) days
prior written notice of resignation. Company shall pay to Contractor the amount
of monthly fee, any accrued but unpaid monthly fee and or expenses as of the
effective date of Contractor’s retirement or resignation. Thereafter, Company
shall have no further liability to Contractor hereunder.

 

b.

Mutual Agreement.  The parties may agree to terminate this Agreement on terms
and conditions mutually acceptable to them at the date of termination.

 

7.

Restrictive Covenants.  As a Contractor with the Company, Contractor covenants
and agrees as follows:

 

a.

Confidentiality.  Contractor understands that engagement by Company creates a
relationship of confidence and trust between Contractor and Company with respect
to any information of a confidential or secret nature that may be learned or
developed by Contractor during the period of his engagement by Company and which
(i) relates to the business of Company or to the business of any customer or
supplier of Company, or (ii) has been created or developed by, or has otherwise
become known to Contractor and has commercial value in the business in which
Company is engaged (hereinafter called “Confidential or Proprietary
Information”). By way of illustration, but not limitation, Confidential or
Proprietary Information includes trade secrets, computer programs, data, product
and financial service plans techniques, marketing plans, strategies, forecasts,
customer lists and supplier lists. Contractor understands that all Confidential
or Proprietary Information shall be the sole property of Company and its
assigns. At all times, both during his engagement and after termination, he will
not directly or indirectly reveal, report, publish, disclose or transfer any of
such Confidential or Proprietary Information for any purpose without the prior
written consent of Company, except as may be necessary in the ordinary course of
performing his duties as an Contractor of Company.

 

8.

General Provision.




Page 6 of 8

a.

Entire Agreement.  This Agreement and Exhibit A hereto (the provisions of which
Exhibit is by this reference incorporated into and made a part of this
Agreement) contain the complete agreement concerning the engagement arrangement
between the parties and shall, as of the effective date hereof, supersede all
other agreements, communications and understandings between the parties. Neither
party has made any representations with respect to the subject matter hereof
except as are specifically set forth herein, and each of the parties hereto
acknowledges that he or it has relied on his or its own judgment in entering
into this Agreement.

b.

Modification of Agreement.  No waiver or modification of this Agreement or of
any covenant, condition or limitation herein contained shall be valid unless in
writing and duly executed by the party to be charged therewith and no evidence
of any waiver or modification shall be offered or received in evidence of any
proceeding, arbitration or litigation between the parties hereto arising out of
or affecting this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this paragraph
may not be waived except as herein set forth.

 

c.

Construction and Enforcement; Governing Law.  It is the intention and agreement
of the parties hereto that this Agreement be construed and that performance
hereunder, and all suits and special proceedings hereunder, be governed by and
pursuant to the laws of the State of Nevada, and that in any action, special
proceeding or other proceeding that may be brought arising out of, in connection
with, or by reason of this Agreement, the laws of the State of Nevada shall be
applicable and shall govern to the exclusion of the law of any other forum,
without regard to the jurisdiction in which any action or special proceeding may
be instituted.

 

d.

Notices.  All notices, demands or requests required or authorized hereunder
shall be deemed given sufficiently if in writing and sent by registered or
certified mail, return receipt requested and postage prepaid, as follows:

 

e.

Binding Nature; Non-Assignability.  This Agreement shall inure to the benefit of
and binding upon the respective parties, their heirs, personal representatives,
successors and assigns; provided, however, that Contractor may not assign his
obligations hereunder.

 

f.

Further Instruments.  The parties shall execute and deliver any and all such
other instruments and shall take any and all such other actions as may be
reasonably necessary to carry the intent of this Agreement into full force and
effect.

 

g.

Severability.  If any provision of this Agreement shall be held, declared or
pronounced void, voidable, invalid, unenforceable or inoperative for any reason
by any court of competent jurisdiction, government authority or otherwise, such
holding, declaration or pronouncement shall not adversely affect any other
provision of this Agreement, which shall otherwise remain in full force and
effect and be enforced in accordance with its terms, and the effect of such
holding, declaration or pronouncement shall be limited to the territory or
jurisdiction in which made.

 

h.

Waiver.  All rights and remedies of either party under this Agreement are
cumulative and not exclusive of any other rights and remedies provided by law.
No delay or failure on the part of either party in the exercise of any right or
remedy arising from a breach of this Agreement shall operate as a waiver of any
subsequent right or remedy arising from a subsequent breach of this Agreement.
The consent of any party where required hereunder to any act or occurrence shall
not be deemed to be a consent to any other act or occurrence.





Page 7 of 8




IN WITNESS WHEREOF, the parties have executed this Agreement with effect on the
date first above written.




COMPANY:

 

Baoshinn Corporation

 

By:/s/ Sean Webster


President




CONTRACTOR:

 

Rider Capital Corp.




By:/s/ Jon Fullenkamp

 

President


Page 8 of 8


